Citation Nr: 1550950	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-30 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of cervical spine disability (claimed as cervical stenosis and cervical trauma).

2.  Entitlement to an effective date earlier than June 4, 2013for service connection for shell fragment wounds (SFW), right lower extremity (RLE), affecting Muscle Groups (MG) XVII and XIII with mild neuropathy to the nerve groups.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969. He received the Purple Heart Medal and Combat Action Badge, among other decorations. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Anchorage, Alaska that granted service connection for the above noted disability and assigned an initial 50 percent rating, effective June 4, 2013.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issue of entitlement to service connection for post-operative residuals of cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 17, 2011, VA received the Veteran's formal claim for compensation for disability.

2.  The Veteran's formal claim described neurological symptomatology of both lower extremities. 



CONCLUSION OF LAW

The criteria for an effective date of July 17, 2011 for the grant of entitlement to service connection for SFW of MGs XVII and XIII, RLE have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the decision below is entirely favorable to the Veteran, discussion of the VCAA notice and assistance requirements would serve no useful purpose.

Legal Requirements

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of an informal claim.  Id.

Discussion

There is no dispute as to whether the Veteran filed formal claims.  The issue is for what disability he claimed and when.  The Statement of the Case (SOC) reflects that a May 2013 rating decision granted an increased rating for associated injury to MG XIV and XV with sensory neuropathy of the LLE.  In his June 2014 Notice of Disagreement (NOD), the Veteran asserted that the rating decision did not address his RLE, which was the subject of his July 2011 claim.  He explained further that his July 2011 claim was intended to address the residuals of a SFW of his abdominal area and RLE, and the May 2013 rating decision did not address his claim for damage to the sciatic nerve.

A June 2014 RO Appeals Election Letter informed the Veteran that his July 2011 claim was not for the RLE but the LLE; thus, the NOD was not accepted but was considered a new claim for the RLE.  Hence, the June 2014 rating decision assigned an effective date of June 4, 2013, the date the Veteran's NOD was received.

The Board finds that this appeal is governed by Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's July 2011 claim (VA Form 21-526) did in fact note that his claim for compensation was for neurological/sciatic nerve.  The Veteran's description of the pathology for which he sought compensation reflected that he titled his claim in that manner based of discussions with his treating physicians and chiropractor.  Nonetheless, the Veteran described symptoms to both LEs, to include the RLE which he asserted were due to retained metallic object in his pelvis that medical personnel had told him may be compressing the sciatic nerve.

As the Court noted in Clemons, a claimant is not expected to have medical expertise and generally 'is only competent to identify and explain the symptoms that he observes and experiences.'  23 Vet. App. at 5.  A liberal reading of the Veteran's July 2011 claim, reveals that he in fact claimed compensation for neurological pathology of the RLE related to the SFW he sustained in Vietnam.  This is his date of claim.  Entitlement to service connection arose with the in-service injury; hence, he is entitled to service connection as of the date VA received his claim.  38 C.F.R. § 3.400.  

An effective date of July 17, 2011 is granted.  There is no contention or evidence of an earlier claim.


ORDER

Entitlement to an effective date of July 17, 2011 for the grant of service connection for SFWs affecting muscle groups XVII and XIII with mild neuropathy to the nerve groups of the RLE is granted.


REMAND

The examiner who conducted the May 2013 VA spine examination opined that the Veteran's cervical spine pathology was not a residual of his SFW to the neck but the natural aging process.  Although the examiner noted that the claims file was reviewed and provided a rationale for the opinion, she did not comment on the October 2010 opinion of the Veteran's private chiropractor (received in February 2012).  The chiropractor opined that it was more probable than not that the Veteran's combat wounds were a significant factor in the development of the current degenerative disc and joint disease of the cervical spine. 

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the examiner who conducted the May 2013 VA spine examination.  Ask the examiner to comment on the October 2010 c opinion of the Veteran's chiropractor (received in February 2012) and to indicate agreement or disagreement.  The examiner should provide a full explanation for any agreement or disagreement.

If the examiner who conducted the May 2013 spine examination is no longer available, refer the claims file to an equally qualified examiner.  Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.  Then, if in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


